Citation Nr: 1758927	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO. 10-06 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for lumbar spine disorder. 

2. Entitlement to service connection for lumbar spine disorder, to include as secondary to service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to February 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in August 2017. A transcript of the hearing has been associated with the claims file.

The decision below addresses the Veteran's petition to reopen his previously denied claims for service connection for lumbar spine disorder. The merits of the reopened claim are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. An August 2006 rating decision denied service connection for lumbar spine disorder. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the appellate period, and that decision became final.

2. The evidence associated with the claims filed subsequent to the August 2006 denial relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the Veteran's service connection claim for lumbar spine disorder.



CONCLUSIONS OF LAW

1. The August 2006 rating decision is final. 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. New and material evidence sufficient to reopen the claim of service connection for lumbar spine disorder has been received. 38 U.S.C. §5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The submission of new and material evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d at 1384; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material. See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C. § 5108 requires only new and material evidence to reopen). Shade further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Id. Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id. Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510 (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Evidence associated with the record since the August 2006 denial includes the Veteran's testimony at the August 2017 hearing, as well as a VA examination conducted in May 2009. That examiner concluded that it was "possible that the severity of the [Veteran's] right knee arthritis may have attributed to some degeneration" of the discs in his lumbosacral spine. In the August 2017 hearing, the Veteran contended that he believed his low back disorder was caused by his service-connected right knee disability. The Veteran explained that due to his right knee disability, he was unconsciously relaying more on his left knee, which over the years resulted in an altered gait. In support of his contentions, the Veteran stated that his treating physician was the one who told him that his low back disorder may be related to his service-connected right knee disorder. 

Upon review of the record, the Board finds the Veteran credible and finds that his testimony, combined with the findings of the May 2009 VA examiner, constitutes new and material evidence. In the May 2009 VA examination, the examiner stated that it is possible that the severity of the Veteran's service-connected right knee arthritis may have contributed to some degeneration of the discs of his low back. The Veteran, in his August 2017 testimony, credibly stated that his physicians have told him his knee disability has contributed to the development of his low back disorder. Accordingly, the claim for entitlement to service connection for low back disorder is reopened.


ORDER

New and material evidence having been presented, the claim for service connection for a lumbar spine disorder is reopened; the appeal is granted to this extent only. 


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim of entitlement to service connection for low back disorder, to include as secondary to service-connected right knee disability, is warranted. As noted above, in the May 2009 VA examination, the examiner opined that the Veteran's lumbosacral spine degenerative disc disease is less likely than not due to a result of right knee degenerative joint disease. However, the examiner then stated that it is "possible that the severity of the right knee arthritis may have attributed to some degeneration" of the discs in the Veteran's lumbosacral spine. The Board finds this rationale internally inconsistent. Further, the medical opinion did not properly address the issue of aggravation of the low back disorder from the service-connected right knee disability and did not adequately discuss the Veteran's contentions regarding his belief that his right knee disability has caused or worsened his low back disorder. Therefore, the Board finds that a remand is necessary to obtain a new examination based on a full reading of the medical record and consideration of the Veteran's testimony and contentions. 

The Veteran is hereby notified that it is his responsibility to report for an examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran, in particular the records from Social Security Administration that found the Veteran disabled based on his knee and back conditions. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's lumbar spine disorder. The claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner must answer the following question:

Is it at least as likely as not that the Veteran's lumbar back disorder is causally or etiologically related to his active service?

Is it at least as likely as not that the Veteran's low back disorder was caused by his service-connected right knee disability?

Is it at least as likely as not that the Veteran's low back disorder has been aggravated (permanently worsened beyond the natural progress of the disorder) by his service-connected right knee disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the low back disorder by the right knee disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382  (2010).

 3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


